      Case 5:17-cv-00220-LHK Document 1109 Filed 01/04/19 Page 1 of 2




 1   Jennifer Milici, D.C. Bar No. 987096
     Joseph R. Baker, D.C. Bar No. 490802
 2   Elizabeth A. Gillen, Cal. Bar No. 260667
 3   Nathaniel M. Hopkin, New York Bar No. 5191598
     Daniel Matheson, D.C. Bar No. 502490
 4   Mark J. Woodward, D.C. Bar No. 479537
     Federal Trade Commission
 5   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 6   (202) 326-2912; (202) 326-3496 (fax)
     jmilici@ftc.gov
 7
     Attorneys for Plaintiff Federal Trade Commission
 8

 9
10

11
                               UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN JOSE DIVISION

14

15
      FEDERAL TRADE COMMISSION,                         Case No. 5:17-cv-00220-LHK-NMC
16
                           Plaintiff,                   PLAINTIFF FEDERAL TRADE
17                                                      COMMISSION’S LIST OF
                    vs.                                 AFTERNOON WITNESSES FOR
18
      QUALCOMM INCORPORATED, a                          TRIAL DAY 1, JANUARY 4, 2019
19    Delaware corporation,
20                         Defendant.
21

22

23

24

25

26

27

28
                                                                  PLAINTIFF FTC’S JAN. 4, 2019 LIST OF
                                                                               AFTERNOON WITNESSES
                                                                   Case No. 5:17-cv-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1109 Filed 01/04/19 Page 2 of 2



 1          Pursuant to the Court’s January 4, 2019 Order (ECF No. 1108), the Federal Trade

 2   Commission (“FTC”) submits the following list of witnesses it intends to call live and by

 3   videotaped deposition on the afternoon of January 4, 2019 (Trial Day 1).

 4          1. Ira Blumberg, Lenovo (by videotaped deposition) (continued)

 5          2. Paul Jacobs, Qualcomm (by videotaped deposition)

 6          3. David Wise, Qualcomm (live)

 7          4. Nanfen (Nancy) Yu, Huawei (by videotaped deposition)

 8          5. John Grubbs, Blackberry (by videotaped deposition) (time permitting)

 9

10   Dated: January 4, 2018
                                                          Respectfully submitted,
11

12                                                        FEDERAL TRADE COMMISSION,

13
                                                          /s/ Daniel Matheson
14                                                        Jennifer Milici
                                                          Joseph R. Baker
15                                                        Elizabeth A. Gillen
                                                          Nathaniel M. Hopkin
16
                                                          Daniel Matheson
17                                                        Mark J. Woodward
                                                          Federal Trade Commission
18                                                        600 Pennsylvania Avenue, N.W.
                                                          Washington, D.C. 20580
19                                                        (202) 326-2912; (202) 326-3496 (fax)
                                                          jmilici@ftc.gov
20
21                                                        Attorneys for Federal Trade Commission

22

23

24

25

26

27

28


                                                                      PLAINTIFF FTC’S JAN. 4, 2019 LIST OF
                                                     1                             AFTERNOON WITNESSES
                                                                       Case No. 5:17-cv-00220-LHK-NMC
